Citation Nr: 1300820	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-28 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus and/or as secondary to diabetic neuropathy. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 






INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2009 and September 2009 rating decisions of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  At his request the Veteran was scheduled for a Travel Board Hearing in November 2012.  In October 2012 he withdrew the hearing request. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

Hypertension was not manifested in service or in the Veteran's first postservice year, and it is not alleged that such disease is directly related to his service.  The Veteran's theory of entitlement to service connection for hypertension is that such disease is secondary to his service-connected diabetes mellitus and/or his diabetic neuropathy (see December 2009 Notice of Disagreement; he alleges VA providers advised him there was such a nexus).  Notably, his service-connected disabilities also include PTSD, which is rated 100 percent disabling; and all potential theories of entitlement must be addressed.  

On November 2008 VA examination the examiner opined, in essence, that the Veteran's diabetes did not cause or aggravate his hypertension because they were diagnosed simultaneously; no further explanation was given.  Such opinion does not account for the possibility that the diabetes might have been undiagnosed for a number of years after onset.  A January 2010 provider advised the Veteran that diabetes does not cause hypertension.   And a November 2011 VA examiner opined (without explanation of rationale) that diabetes does not aggravate hypertension.  Notably, a medical opinion unaccompanied by explanation of rationale is lacking in probative value.  Significantly, no medical opinion in the record addresses whether the Veteran's hypertension was caused or aggravated by his service connected PTSD or (as alleged) by his service connected peripheral neuropathy.  Consequently, the VA examinations reported in the record are inadequate, and another examination to secure a medical opinion in this matter is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

On remand, the RO will have the opportunity to secure copies of any pertinent VA treatment records that are outstanding (The record shows that the Veteran has been receiving treatment at the Beckley VAMC).   

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record complete, updated, copies of records of all VA evaluations and/or treatment the Veteran has received (including at the Beckley VAMC), records of which are not already associated with the claims file or "Virtual VA".   

2. The RO should then arrange for the Veteran to be examined by an internist to determine the etiology of his hypertension.   The Veteran's claims file (and records in Virtual VA -hard copies printed if the examiner does not have access to "Virtual VA) must be reviewed by the examiner in connection with the examination.  Any tests of studies indicated must be completed.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

What is the most likely etiology for the Veteran's hypertension?  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disease was either caused or aggravated by the Veteran's service connected disabilities (specifically including PTSD, diabetes, and -as alleged-diabetic neuropathy)?   

The examiner must explain the rationale for all opinions, with citation to supporting factual data and/or medical literature as deemed appropriate.   

3. The RO should then review the record and re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

